Citation Nr: 9931814	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  94-04 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania




THE ISSUES

1.  The propriety of the initial rating assigned for the 
service-connected spondylolisthesis, currently evaluated as 
40 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from December 1965 to 
July 1966.  

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from a November 1993 decision of the RO, 
which effectuated an earlier Board decision and granted 
service connection for spondylolisthesis at L5-S1 with a 
noncompensable rating, effective on January 29, 1991.  

In September 1994, the RO assigned a 10 percent rating for 
the service-connected spondylolisthesis at L5-S1, effective 
on January 29, 1991.  

In July 1996, the Board remanded the case for further 
development.  

In February 1999, the RO assigned a 40 percent rating for the 
service-connected spondylolisthesis at L5-S1, effective on 
January 29, 1991.  




FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's service-connected spondylolisthesis is 
likely shown to be manifested by related degenerative disc 
disease with chronic low back pain, spasm of the lumbar 
paraspinous musculature and right posterior thigh 
radiculopathy; there is no demonstration of more than severe 
functional limitation or intervertebral disc syndrome.  

3.  The veteran's service-connected back disability by itself 
is not shown to be of such severity as to preclude him from 
obtaining or retaining substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher than 
40 percent for the service-connected spondylolisthesis have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 
(1999).  

2.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran is service connected for spondylolisthesis, rated 
as 40 percent disabling.  

In January 1991, David J. Cutich, D.C., reported that he had 
treated the veteran on numerous occasions since January 1988.  
The veteran was reported to have a chronic back injury due to 
a work-related injury that occurred in June 1982.  He was 
reported to have chronic lumbar strain complicated by an L5 
grade one spondylolisthesis which caused transient moderate 
to severe lumbalgia and radiculitis.  Dr. Cutich reported 
that the veteran's problems must be attributed to the June 
1982 accident and that he was unable to return to his former 
occupation.  The veteran was recommended not to lift, pull, 
bend, squat or sit for extended periods of time.  

During a hearing at the RO in May 1994, the veteran reported 
that he could not work, play sports or lift anything because 
of his back.  He reported that he would get sharp pains in 
his back and down his leg.  

Received in June 1994 were VA outpatient treatment records, 
reflecting treatment from March 1991 to January 1994.  In 
August 1993, the veteran was reported to have severe low back 
pain with decreased range of motion and was diagnosed with 
low back pain.  

During a hearing before this Member of the Board in May 1996, 
the veteran reported that the range of motion of his back was 
restricted and that he had a lot of pain and numbness in his 
lower back down to his right leg.  He indicated that he had 
not worked since June 1982 and that he had previously worked 
for a steel mill and on clerk jobs.  He reported that he had 
been unable to work primarily because of his back condition.  
He indicated that he also had diabetes and a heart condition.  

Received in October 1996 were medical records from the Bureau 
of Disability Determination and Social Security 
Administration, reflecting treatment from October 1983 to 
September 1987.  In March 1985, the veteran was diagnosed 
with chronic low back strain secondary to spondylolisthesis.  
He was reported to have no paravertebral muscle spasm, 
radicular syndrome or disorganization of motor function.  In 
February 1987, he was diagnosed with status post coronary 
artery bypass graft.  In April 1987, the veteran was reported 
to be absent both ankle jerks and was assessed to have 
peripheral neuropathy most likely related to his diabetes 
mellitus.  In October 1987, he was diagnosed, in part, with 
low back pain that was chronic with some radicular symptoms, 
including pain radiating down the right leg and possibly some 
mild weakness.  A study in April 1987 was reported to reveal 
some evidence of a symmetrical distal neuropathy possibly 
related to diabetes and did not confirm the presence of 
radiculopathy at that time.  

Received in August 1996 were VA outpatient treatment records, 
reflecting treatment from January 1994 to June 1996.  In 
October 1994, the veteran was diagnosed with chronic low back 
pain with possible peripheral neuropathy, and low back pain 
secondary to osteoarthritis.  He was also reported to have a 
history of diabetes mellitus and coronary artery bypass 
surgery.  In March 1996, a VA radiology report indicated an 
impression of Grade I spondylolisthesis at L5 on S1, 
secondary to spondylolysis.  He was reported to have mild 
degenerative disc disease at L3-4, L4-5 and L5-S1.  

On VA examination in February 1997, the examiner indicated 
that he had reviewed the veteran's claims folder prior to 
examination.  The veteran was reported to have fallen off the 
back of a truck while in service and to have landed directly 
on his back.  He was reported to have had intermittent low 
back pain since that time.  He was reported to have low back 
pain approximately 90 percent of the time, which was worse 
with forward flexion.  The veteran indicated that he was 
unable to lift more than one pound.  He was reported to have 
a shooting pain in the posterior aspect of his right thigh 
and a loss of position sense in his right foot.  He was 
reported to have worked until 1982 but to have lost a lot of 
time because of his back pain.  He was also reported to have 
diabetes and to have had multiple vascular grafts to his 
lower extremities.  

The veteran was reported to have morbid exogenous obesity and 
tenderness over the right lumbar paraspinous muscles where he 
also had moderate spasm.  Lumbar spine range of motion was 
reported to be to 30 degrees of forward flexion, 10 degrees 
of extension, 10 degrees of lateral bending, bilaterally, and 
10 degrees of rotation, bilaterally.  He was reported to have 
an unsteady gait, but it was neither antalgic nor 
Trendelenburg.  The veteran was reported to be unable to heel 
and toe walk.  X-ray studies were reported to show grade one 
spondylolithesis at L5 on S1 with approximately 3 mm. of 
translational motion.  The veteran was assessed with L5-S1 
spondylolisthesis that appeared developmental in nature when 
first diagnosed in service.  The veteran was reported to be 
very symptomatic with pain spasm and limitation of motion.  
His symptoms were reported not to be suggestive of a sciatic 
neuropathy or degenerative disk disease.  The examiner 
reported that it was his opinion, with a reasonable degree of 
medical certainty, that it was by no means the veteran's 
spondylolisthesis alone that kept him from performing gainful 
employment.  

On a VA spine examination in January 1998, the examiner 
indicated that he had reviewed the veteran's claims folder 
prior to examination.  The veteran indicated that he had had 
episodes of excruciating pain every two to three years that 
was nearly incapacitating.  His baseline between episodes was 
reported to be a severe low back pain with right-sided 
posterolateral thigh pain.  His pain was reported to be 
greatest when he walked, but the extent of involvement did 
not increase with walking.  The veteran was reported to have 
numbness in both feet which was attributed to diabetic 
neuropathy.  He was reported to also have a separate numbness 
on the lateral aspect of his right thigh that correlated with 
his pain.  The veteran indicated that he had not had any 
surgery on his back.  

The examination revealed that the veteran had morbid 
exogenous obesity and slow right antalgic gait.  He was 
reported to have poor balance with a tendency towards 
falling.  Heel and toe walk were reported not to be possible 
for the veteran.  The veteran was reported to have mild spasm 
on both sides of the lumbar paraspinous musculature and there 
was minimal tenderness over this same area.  Lumbar spine 
range of motion was reported to be to 20 degrees of flexion, 
5 degrees of extension, 10 degrees of lateral bending, 
bilaterally, and 10 degrees of rotation, bilaterally.  Motor 
functions were reported to be 5/5 in the quadriceps, 
hamstrings, ankle dorsiflexors and ankle plantar flexors, 
bilaterally.  The veteran was reported to be surgically 
absent two toes on the right foot.  X-ray studies were 
reported to show a pars interarticularis defect in L5 with 
grade one L5-S1 spondylolisthesis which was not significantly 
mobile on lateral flexion and extension views.  The veteran 
was assessed with L5-S1 spondylolisthesis and chronic low 
back pain with right posterior thigh radiculopathy.  The 
examiner reported that it was as likely as not that the 
veteran's spondylolisthesis occurred while in service and 
that his symptoms were most likely due to the 
spondylolisthesis.  His degree of incapacitation was reported 
to be moderate and he was reported to have significant other 
medical problems which were contributing factors.  

On a VA spine examination in October 1998, the examiner 
reported that he had reviewed the veteran's claims folder 
prior to providing his opinion.  The veteran was reported to 
have indicated that he had severe pain at the baseline of his 
spine with excruciating pain that was nearly incapacitating 
every two to three years.  He was reported to have a lumbar 
corset which did not appear to be frequently worn.  The 
examiner indicated that on review of the January 1998 VA 
examination, he was in agreement that the veteran had a 
moderate degree of incapacitation and that the veteran's 
generalized physical deterioration since his service-
connected injury in 1966 had greatly contributed to his 
present physical complaints.  The veteran was reported to 
exhibit morbid obesity with concomitant insulin dependent 
diabetes mellitus as well as coronary artery disease and 
status post coronary artery bypass grafting.  The examiner 
opined that these medical problems had certainly added to the 
veteran's physical complaints of severe and debilitating back 
pain which began in 1966.  


II.  Analysis

A.  Propriety of the Initial Rating Assigned for the Service-
Connected Spondylolisthesis at L5-S1

The Board finds the veteran's claim for increased 
compensation benefits for the service-connected 
spondylolisthesis at L5-S1 is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999).  

The regulations require that, in evaluating a given 
disability, that disability must be viewed in relation to its 
whole recorded history.  38 C.F.R. §§ 4.1, 4.2 (1999).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.40, 4.45 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5285 
(1999), residuals of a fracture of vertebra with cord 
involvement, requiring one to be bedridden or requiring long 
leg braces warrants a 100 percent rating.  Special monthly 
compensation should be considered; with lesser involvements 
one should be rated for limited motion and nerve paralysis.  
Residuals of fracture of vertebra without cord involvement 
and abnormal mobility requiring a neck brace (jury mast) 
warrants a 60 percent rating.  In other cases one should be 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Under both ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5286 
(1999), complete bony fixation (ankylosis) of the spine with 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent rating.  
Complete bony fixation (ankylosis) of the spine at a 
favorable angle warrants a 60 percent rating.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5289 
(1999), favorable ankylosis of the lumbar spine warrants a 40 
percent rating and unfavorable ankylosis of the lumbar spine 
warrants a 50 percent rating.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5292 
(1999), when the lumbar spine has limitation of motion which 
is severe, a 40 percent rating is warranted; when the lumbar 
spine has limitation of motion which is moderate, a 20 
percent rating is warranted; and when the lumbar spine has 
limited motion which is slight, a 10 percent rating is 
warranted.  

When intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, a 60 
percent rating is warranted.  When intervertebral disc 
syndrome is severe, with recurring attacks, with intermittent 
relief, a 40 percent evaluation is warranted.  When 
intervertebral disc syndrome is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  When 
intervertebral disc syndrome is mild, a 10 percent evaluation 
is warranted.  38 C.F.R. § 4.71a including Diagnostic Code 
5293 (1999).  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5295 
(1999), severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above symptoms with abnormal mobility on forced motion, 
warrants a 40 percent rating.  Lumbosacral strain with muscle 
spasm on extreme forward bending and lateral spine motion 
warrants a 20 percent rating.  Lumbosacral strain with 
characteristic pain on motion warrants a 10 percent rating.  
Lumbosacral strain with slight subjective symptoms only 
warrants a noncompensable rating.  38 C.F.R. § 4.71a 
including Diagnostic Code 5295 (1999).  

The veteran contends, in essence, that his service-connected 
spondylolisthesis at L5-S1 is severe enough to warrant a 
higher rating.  

In March 1996, a VA radiology report showed that the veteran 
had mild degenerative disc disease at L3-4, L4-5 and L5-S1.  

On VA examination in February 1997, the veteran was reported 
to have low back pain, especially on forward flexion.  Range 
of motion of the lumbar spine was reported to be to 30 
degrees of forward flexion, 10 degrees of extension, 10 
degrees of lateral bending, bilaterally, and 10 degrees of 
rotation, bilaterally.  He was reported to have a shooting 
pain in the posterior aspect of his right thigh and a loss of 
position sense in his right foot.  He was also reported to 
have diabetes and to have had multiple vascular grafts to his 
lower extremities.  The veteran was diagnosed with L5-S1 
spondylolisthesis and was reported to be very symptomatic 
with pain spasm and limitation of motion.  His symptoms were 
reported not to be suggestive of a sciatic neuropathy or 
degenerative disc disease.  

On VA examination in January 1998, the veteran reported that 
his low back pain was greatest when he walked, although the 
extent of involvement did not increase with walking.  He was 
reported to have numbness in both feet that was attributed to 
diabetic neuropathy and a separate numbness on the lateral 
aspect of the right thigh that correlated with his back pain.  
He was reported to have mild spasm on both sides of the 
lumbar paraspinous musculature and there was some minimal 
tenderness over the same area.  Lumbar range of motion was 
reported to be to 20 degrees of flexion, 5 degrees of 
extension, 10 degrees of lateral bending, bilaterally, and 10 
degrees of rotation, bilaterally.  The veteran was assessed 
with L5-S1 spondylolisthesis and chronic low back pain with 
right posterior thigh radiculopathy.  

Based on its review of the evidence of record, the Board 
finds that the veteran's service-connected spondylolisthesis 
is shown to be manifested by some changes attributable to 
degenerative disc disease.  It is also shown to be likely 
manifested by chronic low back pain, spasm on both sides of 
the lumbar paraspinous musculature and right posterior thigh 
radiculopathy.  However, the Board is of the opinion that the 
veteran's service-connected low back disability is not shown 
to produce pronounced intervertebral disc syndrome so as to 
warrant the assignment of a rating greater than 40 percent 
pursuant to 38 C.F.R. § 4.71a including Diagnostic Code 5293 
(1999).  

The Board acknowledges that the veteran has a limited range 
of motion as well as pain on motion of the lumbar spine.  
However, the medical evidence of record does not demonstrate 
that there is functional loss or weakness due to pain that is 
so severe as to be comparable to ankylosis.  More than severe 
functional loss due to pain is not demonstrated.  There is 
also no demonstration of residuals of a fractured vertebra.  
Thus, a rating higher than 40 percent is not warranted 
pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.71a including 
Diagnostic Codes 5285, 5286 (1998).  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected 
spondylolisthesis at L5-S1 as prescribed by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, at no 
time since reopening his claim of service connection for 
spondylolisthesis at L5-S1 has the service-connected 
disability been more disabling than as evaluated hereinabove.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  


B.  Entitlement to TDIU

Initially, the Board finds that the veteran's claim for a 
TDIU is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  His 
claim is plausible in view of his service-connected 
spondylolisthesis at L5-S1.  All relevant evidence has been 
obtained and there is no indication in the record that there 
are other records available that should be associated with 
the claims file in order to adjudicate the claim.  Therefore, 
no further development is necessary in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a) 
(1999).  

Substantially gainful employment does not include marginal 
employment; employment is considered marginal where the 
earned annual income does not exceed the poverty threshold.  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (1999).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as the result of service-connected disabilities:  Provided, 
that if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1999).  A total 
disability rating may also be assigned on an extra-schedular 
basis for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 
4.16(b) (1999).  

The veteran acknowledges that he has a history of diabetes 
mellitus and coronary artery bypass surgery in addition to 
his spondylolisthesis at L5-S1.  On VA examination in 
February 1997, the examiner recognized that the veteran had 
diabetes and multiple vascular grafts to his lower 
extremities.  The examiner reported that it was his opinion, 
with a reasonable degree of medical certainty, that it was by 
no means the veteran's spondylolisthesis alone that kept him 
from performing gainful employment.

On VA examination in January 1998, the veteran was reported 
to have numbness in both feet that was attributed to diabetic 
neuropathy.  He was also reported to have a separate numbness 
on the lateral aspect of his right thigh that correlated with 
his back pain.  The examiner reported that veteran's degree 
of incapacitation was moderate, but that he had significant 
other medical problems other than spondylolisthesis that were 
contributing factors to his symptomatology.

In addition, on VA examination in October 1998, the veteran 
was reported to exhibit morbid obesity with concomitant 
insulin dependent diabetes mellitus as well as coronary 
artery disease and status post coronary artery bypass 
grafting.  The examiner opined that these medical problems 
had certainly added to the veteran's physical complaints of 
severe and debilitating back pain which began in 1966.

In the present case, the veteran is service connected for 
spondylolisthesis does not meet the minimum schedular 
requirements for consideration of a total compensation rating 
due to individual unemployability under 38 C.F.R. § 4.16(a) 
(1999).  

In addition, the Board finds that the evidence does not 
demonstrate that the veteran's service-connected 
spondylolisthesis alone renders him unable to secure or 
follow a substantially gainful occupation.  

The Board notes that, in determining whether the veteran is 
entitled to a TDIU, neither his non-service-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Thus, the veteran's 
diabetes mellitus and coronary artery bypass may not be 
considered in the determination of entitlement to a TDIU.  

Consequently, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to his service-connected disability.  The 
Board has also considered the applicability of the doctrine 
of reasonable doubt under 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 1999) in connection with the veteran's claim for a 
total rating; however, the doctrine is inapplicable because 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  



ORDER

An increased rating for the service-connected 
spondylolisthesis is denied.  

A total disability evaluation based on individual 
unemployability due to service-connected disability is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

